OPINION AND ORDER DISMISSING
WILHOIT, Judge.
State Farm Mutual Automobile Insurance Company appeals from an order of the Crittenden Circuit Court awarding a fee to the attorneys for the appellee Ricky D. Patton out of the recovery of basic reparation benefits that had been paid by State Farm. The appellant has failed to include the attorneys for the appellee Patton as parties to this appeal, although their presence is indispensable for appellate review of the order. See Wilhelm v. Wilhelm, Ky., 504 S.W.2d 699 (1973); Coyle v. Horseman’s Executrix, 271 Ky. 100, 111 S.W.2d 590 (1937); Bartlett v. Louisville Trust Co., 212 Ky. 13, 277 S.W. 250 (1925); Beaver v. Beaver, Ky.App., 551 S.W.2d 23 (1977). Despite the appellant’s assertion to the contrary, this Court’s opinion in Meridian Mutual Insurance Co. v. Walker, Ky.App., 602 S.W.2d 181 (1980), does not stand for the proposition that an attorney is not a necessary party to an appeal in which the fee to be paid him is in issue. The failure of the attorneys to be named as parties to the appeal was neither raised nor considered by the Court in that case.
Accordingly, it is ORDERED that the appeal be, and it is hereby, DISMISSED.
Because of this action, we find it unnecessary to rule on the appellant’s motion to require the appellee Patton to release recovered monies, which motion was passed to this panel for consideration with a determination on the merits.
All concur.